 



Exhibit 10.1
THE CROGHAN COLONIAL BANK
EMPLOYMENT AGREEMENT WITH STEVEN C. FUTRELL
DATED AND EFFECTIVE AUGUST 29, 2007
            THIS EMPLOYMENT AGREEMENT, effective as of August 29, 2007 (this
“Agreement”), is made by and between The Croghan Colonial Bank (the “Bank”), and
Steven C. Futrell (the “Executive”).
            WHEREAS, the parties previously entered into an Employment Agreement
dated and effective as of April 16, 2001 and a subsequent Employment Agreement
dated and effective as of April 16, 2004; and
            WHEREAS, the parties wish to continue the employment relationship
between the Bank and the Executive on the terms and conditions herein provided;
            NOW THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below, the parties hereto agree as
follows:
Section 1. Certain Definitions.

  a.   “Annual Base Salary” shall have the meaning set forth in Section 5.a.    
b.   “Board” shall mean the Board of Directors of the Bank or any committee
thereof duly created or authorized by the Board to act in its behalf.     c.  
The Bank shall have “Cause,” in the discretion of the Board, to Terminate the
Executive’s employment hereunder upon Executive’s:

  i.   willful and material failure to perform his duties hereunder, other than
any such failure resulting from the Executive’s Disability, as determined by the
Board;     ii.   conviction of a felony or a crime involving moral turpitude; or
    iii.   fraud or personal dishonesty.

  d.   “Bank” shall have the meaning set forth in the preamble hereto.     e.  
“Code” shall mean the Internal Revenue Code of 1986, as amended.     f.  
“Corporate Transaction” shall mean a “change in control event” under Treasury
Regulations §§1.409A-3(i)(5)(v), 1.409A-3(i)(5)(vi)(A)(1) and
1.409A-3(i)(5)(vii) promulgated under Code §409A, with respect to either the
Bank or Croghan, which includes certain changes in ownership, certain changes in

 



--------------------------------------------------------------------------------



 



      effective control due to the acquisition of common shares, or certain
changes in the ownership of a substantial portion of assets.

  g.   “Croghan” shall mean Croghan Bancshares, Inc.     h.   “Date of
Termination” shall mean:

  i.   if the Executive’s employment is Terminated by his death, the date of his
death, or     ii.   if the Executive’s employment is Terminated pursuant to any
other provision of Section 6.a. of this Agreement, the date specified in the
Notice of Termination.

  i.   “Disability” shall mean the absence of the Executive from the Executive’s
duties to the Bank on a full-time basis for a total of six (6) months during any
twelve (12) month period as a result of incapacity due to any injury or to
mental or physical illness which is determined to be reasonably likely to extend
beyond the completion of the Term by a physician selected by the Bank and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).     j.  
“Effective Date” shall mean the date first set forth in the preamble hereto.    
k.   “Executive” shall have the meaning set forth in the preamble hereto.     l.
  “Good Reason” shall mean any action or inaction that constitutes a material
breach by the Bank, or any successor, of this Agreement that occurs without the
consent of the Executive; provided that (i) the Executive provides notice of
such condition to the Bank within thirty (30) days of the initial existence of
the condition, (ii) the Bank does not remedy the condition within thirty
(30) days following receipt of such notice (the “Cure Period”), and (iii) the
Executive Terminates within ten (10) days following the end of the Cure Period.
    m.   “Notice of Termination” shall have the meaning set forth in
Section 6.b. of this Agreement.     n.   “Severance Period” shall have the
meaning set forth in Section 7.a.i. or 7.a.ii. of this Agreement.     o.  
“Term” shall have the meaning set forth in Section 2 of this Agreement.     p.  
“Termination” shall mean a “separation from service” as defined under Treasury
Regulation §1.409A-1(h).

2



--------------------------------------------------------------------------------



 



Section 2. Employment.
The Bank shall employ the Executive and the Executive shall work in the employ
of the Bank for the period set forth in this Section 2, in the position or
positions set forth in Section 3, and upon the other terms and conditions herein
provided. The term of this Agreement shall commence upon the effective date of
this Extension and end on the third anniversary thereof (the “Term”). The
parties agree to confer, in good faith, six (6) months prior to the termination
of this Agreement on any extension or renegotiation. If the time period
specified in this Agreement should expire before any written extension or
renegotiation is completed, both parties agree that the terms and conditions of
this Agreement shall remain in full force and effect until a new agreement
between the parties is reached, a written extension of this Agreement is signed
by the parties or either party gives notice of its intention not to extend this
Agreement or enter into a new agreement. The parties agree that the purpose of
this Section 2 of this Agreement is to provide continuity of the rights and
obligations of both parties in the event a new agreement or extension of this
Agreement is not completed by expiration of the Term. This Section 2 is not
meant to create and does not create a guarantee of employment to Executive.
Section 3. Position and Duties.

  a.   The Executive shall serve as the President and Chief Executive Officer of
the Bank. In such capacity, the Executive shall have such customary
responsibilities, duties, and authority as may from time to time be assigned by
the Board. The Executive shall devote substantially all his working time and
efforts to the business and affairs of the Bank. The Executive shall not be
required to perform any of his duties in a manner inconsistent with applicable
law or the Bank’s Code of Ethics and Standards of Conduct. Except as modified
herein, Executive’s employment shall be subject to all rules and regulations
applicable to employees of the Bank as those rules and regulations may be
altered or amended from time to time. The Executive will be evaluated on his
performance annually by a committee of the Board.     b.   If elected or
appointed thereto, and only for the duration of such elected term or
appointment, Executive shall, in addition to the position(s) set forth in
Section 3.a. of this Agreement, serve as a director of the Bank and/or any of
its subsidiaries, and/or in one or more executive offices of any other
subsidiaries of the Bank.

Section 4. Place of Performance.
In connection with his employment during the Term, the Executive shall be based
in Fremont, Ohio.
Section 5. Compensation and Related Matters.

  a.   Annual Base Salary. The Executive shall receive an Annual Base Salary of
$194,900, effective January 1, 2007. The Executive’s Annual Base Salary shall be
subject to adjustment during the Term in accordance with the salary
administration program currently in effect for all Bank employees.

3



--------------------------------------------------------------------------------



 



  b.   Benefits. The Executive shall be entitled to participate in the employee
benefit plans, programs, and arrangements of the Bank now or hereafter in effect
which are applicable to the senior officers of the Bank, subject to and on a
basis consistent with the terms, conditions, and overall administration thereof.
    c.   Expenses. The Bank shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Bank, in accordance with the Bank’s expense reimbursement policy.
    d.   Vacation. Notwithstanding any other provision in the Bank’s employee
handbook, the Executive shall be entitled to six (6) weeks paid vacation per
year effective as of January 1, 2007.

Section 6. Termination.

  a.   The Executive’s employment hereunder may be Terminated by the Bank or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

  i.   Death. The Executive’s employment hereunder shall Terminate upon his
death.     ii.   Disability. If the Executive has incurred a Disability, the
Bank may give the Executive written notice of its intention to Terminate the
Executive’s employment. In such event, the Executive’s employment with the Bank
shall Terminate effective on the 30th day after receipt of such notice by the
Executive, provided that within 30 days after such receipt, the Executive shall
not have returned to full-time performance of his duties. The Executive shall
continue to receive his Annual Base Salary until the Date of Termination.    
iii.   Cause. The Bank may Terminate the Executive’s employment hereunder for
Cause.     iv.   Good Reason. The Executive may Terminate his employment for
Good Reason.     v.   Without Cause. The Bank may Terminate the Executive’s
employment hereunder without Cause. If within 24 months following a Corporate
Transaction the acquiring entity Terminates Executive, such Termination shall be
considered a Termination without Cause.     vi.   Resignation without Good
Reason. The Executive may resign his employment without Good Reason upon sixty
(60) days prior written notice to the Bank; provided that, if the Executive
Retires, as defined in

4



--------------------------------------------------------------------------------



 



      Section 7.g.i. of this Agreement, he shall make a good faith effort to
provide the Bank with one (1) year prior written notice.

  b.   Notice of Termination. Any Termination of the Executive’s employment by
the Bank or by the Executive under this Section 6, other than Termination
pursuant to Section 6.a.i. of this Agreement, shall be communicated by written
notice to the other party hereto indicating the specific Termination provision
in this Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, except in the case of Termination for Cause, shall be at
least fourteen (14) days following the date of such notice (a “Notice of
Termination”).

Section 7. Severance Payments.

  a.   Termination without Cause or for Good Reason. If the Executive is
Terminated without Cause pursuant to Section 6.a.v. of this Agreement or
Terminates for Good Reason pursuant to Section 6.a.iv. of this Agreement, the
Executive shall be entitled to the following:

  i.   A severance payment equal to two times the Annual Base Salary of the
Executive on the Date of Termination payable in a lump sum within sixty
(60) days after the Date of Termination.     ii.   A payment equal to seven
(7) percent of the severance payment the Executive is entitled to receive
pursuant to Section 7.a.i. of this Agreement, plus an additional payment equal
to all federal, state and local income and employment taxes incurred due to such
additional severance payment, payable in a lump sum within sixty (60) days after
the Date of Termination. The intent of this payment is to compensate the
Executive for matching contributions the Bank would have paid to his account
under the Bank’s 401(k) Profit Sharing Plan if the Executive remained employed
by the Bank.     iii.   For the duration of the applicable continuation coverage
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Executive shall be eligible to participate in any health
insurance plans maintained by the Bank (including coverage of his spouse);
provided, that the Executive pays that portion of any health insurance premium
(necessary to cover both the Executive and his spouse) which would have
otherwise been paid by the Executive for coverage under the Bank’s plan(s)
during his employment (determined as of the Date of Termination). At the end of
such COBRA continuation coverage period, the Executive, if Retired (as defined
in Section 7.g.i. of this Agreement), shall be eligible to participate, at his
own expense, in any health insurance plan as provided in Section 7.g.ii of this
Agreement. Within five (5) working days following the end of the COBRA

5



--------------------------------------------------------------------------------



 



      continuation coverage period, the Bank shall make a lump sum payment to
the Executive in an amount equal to (A) the difference between the total health
insurance premium (necessary to cover both the Executive and his spouse) and
that portion of the premium which would otherwise have been paid by the
Executive for coverage under the Bank’s plan(s) during his employment,
multiplied by (B) the difference between 24 and the number of months in the
COBRA continuation coverage period.

  iv.   For a period of twenty-four (24) months following the Date of
Termination, the Bank will provide the Executive with the benefits (at
substantially the level in effect for each benefit upon the Date of Termination)
listed on Schedule 1, attached hereto.

  b.   Termination Due to a Corporate Transaction. If the Executive is
Terminated within twenty-four (24) months following a Corporate Transaction
pursuant to Section 6.a.v. of this Agreement, the Executive shall be entitled to
the following:

  i.   A severance payment equal to three (3) times the Annual Base Salary of
the Executive on the Date of Termination payable in a lump sum within sixty
(60) days after the Date of Termination.     ii.   A payment equal to seven
(7) percent of the severance payment the Executive is entitled to receive
pursuant to Section 7.b.i. of this Agreement, plus an additional payment equal
to all federal, state and local income and employment taxes incurred due to such
additional severance payment, payable in a lump sum within sixty (60) days after
the Date of Termination. The intent of this payment is to compensate the
Executive for matching contributions the Bank would have paid to his account
under the Bank’s 401(k) Profit Sharing Plan if the Executive remained employed
by the Bank.     iii.   For the duration of the applicable COBRA continuation
coverage period, the Executive shall be eligible to participate in any health
insurance plans maintained by the Bank (including coverage of his spouse);
provided, that the Executive pays that portion of any health insurance premium
(necessary to cover both the Executive and his spouse) which would have
otherwise been paid by the Executive for coverage under the Bank’s plan(s)
during his employment (determined as of the Date of Termination). At the end of
such COBRA continuation coverage period, the Executive, if Retired (as defined
in Section 7.g.i. of this Agreement), shall be eligible to participate, at his
own expense, in any health insurance plan as provided in Section 7.g.ii of this
Agreement. Within five (5) working days following the end of the COBRA
continuation coverage period, the Bank shall make a lump sum payment to the
Executive in an amount equal to (A) the difference between the total health
insurance premium (necessary to cover both the Executive and his spouse) and
that portion of the premium which would otherwise have been paid by the

6



--------------------------------------------------------------------------------



 



      Executive for coverage under the Bank’s plan(s) during his employment,
multiplied by (B) the difference between 36 and the number of months in the
COBRA continuation coverage period.

  iv.   For the period beginning on the Date of Termination and ending on the
last day of the second taxable year of the Executive following the taxable year
during which the Date of Termination occurred (the “Continuation Period”), the
Bank will provide the Executive with the benefits (at substantially the level in
effect for each benefit upon the Date of Termination) listed on Schedule 1,
attached hereto. On the last day of the Continuation Period, the Bank shall pay
to the Executive in a single lump sum payment an amount equal to the premiums
required to be paid to continue the benefits described in this Section 7.b.iv.
through the 36th month following the Date of Termination. The amount of such
premiums shall be equal to the aggregate amount of the monthly premiums in
effect at the end of the Continuation Period, multiplied by the number of months
remaining in the 36-month period following the Date of Termination after the
Continuation Period. Such payment shall be made within the five (5) working days
following the end of the Continuation Period.

    The payments required by this Section 7. b. shall be in lieu of any payments
to which the Executive would otherwise be entitled under Section 7.a. of this
Agreement. Furthermore, the Bank shall require, as part of any Corporate
Transaction, that the entity with which the Bank engages in the Corporate
Transaction assumes all liability for the severance payments and benefits to be
made and/or provided to the Executive under this Section 7.b.

  c.   Reduction in Force. The payments required by Sections 7.a. and 7.b. of
this Agreement shall be in lieu of any payments to which the Executive would
otherwise be entitled under the Bank’s general severance policy pertaining to
reductions in force.     d.   Six-Month Distribution Delay. If the Executive is
a “specified employee,” within the meaning of Code §409A and as determined under
Croghan’s policy for determining specified employees, on the Date of
Termination, all payments and benefits under this Section 7 (other than payments
and benefits that are short-term deferrals, as defined in Treasury Regulation
§1.409A-1(b)(4), or that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or provided (or
commence to be paid or provided) until the first business day after the date
that is six (6) months following the Date of Termination (or, if earlier, the
Executive’s death). The payment made on the first business day after the date
that is six (6) months following the Date of Termination shall include the
cumulative amount of any amounts that could not be paid or provided during such
six-month period.     e.   Code §280G. Notwithstanding any other provision
herein or in any other plan or arrangement maintained by the Bank or any of its
affiliates to the contrary, to the

7



--------------------------------------------------------------------------------



 



      extent that any payment or distribution of any type to or for the benefit
of the Executive by the Bank or any of its affiliates, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Total Payments”) is or will be subject to the
excise tax imposed under Code §4999, or similar successor provision, then the
Total Payments shall be reduced (but not below zero) so that the maximum amount
of the Total Payments after reduction shall be one dollar ($1.00) less than the
amount which would cause the Total Payments to be subject to the excise tax
imposed under Code §4999. Any such reduction shall be made by reducing any cash
severance benefits. Unless the Bank and the Executive otherwise agree in
writing, any determination required under this Section 7.e. shall be made in
writing by the financial accountants of the Bank whose determination shall be
conclusive and binding upon the Bank and the Executive for all purposes. The
Bank and the Executive shall furnish to the accountants such information and
documents as the accountants may reasonably request in order to make a
determination under this Section 7.e.

  f.   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.     g.   Retiree Medical Benefits.

  i.   The Executive shall be eligible for “Retirement” upon attaining the age
of fifty-five (55) and completing six (6) consecutive years of service with the
Bank. The Bank and the Executive hereby acknowledge that application of this
definition entitles the Executive to Retire at anytime during the Term.     ii.
  On the Date of Termination, if the Bank provides medical insurance that
permits retired employees of the Bank to participate in such plan at the
retiree’s expense, the Executive, if Retired, shall be eligible to participate,
at his own expense, in such medical insurance plan. However, on the Date of
Termination, if the Bank does not provide medical insurance that permits retired
employees of the Bank to participate in such plan, then the Bank shall pay to
the Executive, if Retired, a lump sum payment within sixty (60) days after the
Date of Termination equal to the present value of, that portion of any health
insurance premium paid by the Executive for comparable private family medical
insurance coverage which exceeds the premiums that would have otherwise been
paid by the Executive for coverage under the Bank’s plan (determined as of the
last date the Bank maintained such a Plan), multiplied by the actuarially
determined life expectancy of the Executive.

Section 8. Competition.

  a.   Executive shall not, at any time during the Term, and, if Executive’s
employment is Terminated by the Executive without Good Reason, or by the Bank
for Cause,

8



--------------------------------------------------------------------------------



 



      then during the twenty-four (24) month period following such Date of
Termination, without the prior written consent of the Board, directly or
indirectly engage in, or have any interest in or manage or operate any Bank or
financial institution located within a fifty (50) mile radius of Fremont, Ohio,
whether such engagement occurs in the capacity of a director, officer, employee,
agent, representative, partner, security holder, consultant, or otherwise or
solicit any customer or employee of the Bank for any purpose; provided, however,
that Executive shall be permitted to acquire a stock interest in such a
corporation provided such stock is publicly traded and the stock so acquired is
not more than one (1) percent of the outstanding shares of such corporation.

  b.   In the event that the provisions of Section 8.a. of this Agreement shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
then such provisions shall be interpreted to extend only over the maximum period
of time for which it may be enforceable, and/or over the maximum geographical
area as to which it may be enforceable, and/or to the maximum extent in all
other respects as to which it may be enforceable, all as determined by such
court in such action.

Section 9. Nondisclosure of Proprietary Information.

  a.   Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to Section 9.c. of this Agreement, Executive shall, in
perpetuity, maintain in confidence and shall not directly or indirectly use,
disseminate, disclose, or publish, or use for his benefit or the benefit of any
person, firm, corporation, or other entity any confidential or proprietary
information or trade secrets of or relating to the Bank, including, without
limitation, information with respect to the Bank’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory sums, compensation paid to employees or
other terms of employment, or deliver to any person, firm, corporation or other
entity any document, record, notebook, computer program, or similar repository
of or containing any such confidential or proprietary information or trade
secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material, confidential, and proprietary
information and trade secrets and affect the successful conduct of the business
of the Bank.     b.   Upon Termination of Executive for any reason, the
Executive shall promptly deliver to the Bank all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents which either concern the Bank’s
customers, business plans, marketing strategies, products, or processes, or
which contain proprietary information or trade secrets of the Bank.

9



--------------------------------------------------------------------------------



 



  c.   Executive may respond to a lawful and valid subpoena or other legal
process seeking any of the information or material referred to in Sections 9.a.
or 9.b. of this Agreement, but shall give the Bank the earliest possible notice
thereof, and shall, as much in advance of the return date as possible, make
available to the Bank and its counsel the documents and other information sought
and shall assist such counsel in resisting or otherwise responding to such
process.

Section 10. Injunctive Relief.
The Executive recognizes and acknowledges that a breach of the covenants
contained in Sections 8 and 9 of this Agreement would cause irreparable damage
to the Bank and its goodwill, the exact amount of which would be difficult or
impossible to ascertain, and that the remedies at law for any such breach would
be inadequate. Accordingly, Executive agrees that in the event of a breach of
any of the covenants contained in Sections 8 and 9 of this Agreement, in
addition to any other remedy which may be available at law or in equity, the
Bank shall be entitled to specific performance and injunctive relief.
Section 11. Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the Bank, the
Executive, and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributes, devisees, and
legatees, as applicable; provided, however, that the Executive acknowledges that
this Agreement is a personal services contract and is therefore not assignable
by Executive.
Section 12. Governing Law.
This Agreement shall be governed, construed, interpreted, and enforced in
accordance with the laws of the State of Ohio.
Section 13. Validity.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
Section 14. Notices.
Any notice, request, claim, demand, document, or other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by fax, electronic mail, or
certified or registered mail, postage prepaid, as follows:

  a.   If to the Bank:
Pamela J. Swint, AVP/Human Resources Manager
The Croghan Colonial Bank
323 Croghan Street


10



--------------------------------------------------------------------------------



 



      Fremont, OH 43420

  b.   If to the Executive, to him at the address set forth below under his
signature on the last page of this Agreement; or to any other address as any
party shall have specified for itself by notice in writing to the other parties.

Section 15. Counterparts.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same agreement, which shall be sufficiently evidenced by any one of such
original counterparts.
Section 16. Scope of Agreement.
The terms of this Agreement are intended by the parties to constitute the final
expression of their agreement with respect to the employment of the Executive by
the Bank and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.
Section 17. Amendments and Waivers.
This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and by a member of the Board
acting under the express authority of the Board. No right or power under this
Agreement, including but not limited to any right of Termination by either party
under Section 6 of this Agreement, shall be waived except by an instrument in
writing, signed by the party whose right or power is thereby being waived. No
such waiver shall operate as a waiver of, or estoppel with respect to, any other
or subsequent failure. No failure to exercise and no delay in exercising any
right, remedy, or power hereunder shall preclude any other or further exercise
of such or any other right, remedy, or power provided herein or by law or in
equity.
Section 18. No Inconsistent Actions.
The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
Section 19. Arbitration.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. The arbitration shall be held at a location mutually agreed to
by the parties. If no agreement can be reached, then the arbitration shall be
held in Toledo, Ohio at a location designated by the arbitration chairperson.
The Bank

11



--------------------------------------------------------------------------------



 



shall be entitled to pick one arbitrator and Executive shall pick an arbitrator.
The two arbitrators so chosen shall submit names for a third arbitrator to Bank
and Executive. The third arbitrator chosen shall serve as chairperson. Following
the selection of arbitrators, a time for arbitration mutually convenient to all
parties shall be chosen. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Bank shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Sections 8 or 9 of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Bank’s posting any bond; and provided further that the Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The fees and expenses of the arbitrators
shall be borne by the Bank.
            IN WITNESS WHEREOF, the parties have executed this Employment
Agreement by and between The Croghan Colonial Bank and Steven C. Futrell on
August 29, 2007.

             
BANK
      EXECUTIVE    
 
           
/s/ Daniel W. Lease
      /s/ Steven C. Futrell    
 
           
Name: Daniel W. Lease
      Steven C. Futrell    
Title:   Chairman, Compensation Committee
      Address: 297 Greenbriar Cir.    
 
      Fremont, Ohio 43420    

12



--------------------------------------------------------------------------------



 



SCHEDULE 1
Benefits Pursuant to Sections 7.a.iv. and 7.b.iv. of
the Employment Agreement with Steven C. Futrell
As provided in Sections 7.a.iv and 7.b.iv of the Employment Agreement (the
“Agreement”) by and between The Croghan Colonial Bank (the “Bank”) and Steven C.
Futrell (the “Executive”), the Bank shall provide to the Executive the following
benefits to the extent the Executive was entitled to participate in the
following plans and programs maintained by the Bank immediately prior to the
Date of Termination as defined in the Agreement, at the same premium cost to the
Executive and at the same coverage level as in effect immediately preceding the
Date of Termination:

  (1)   Dental Insurance     (2)   Vision Insurance     (3)   Provident Life
Insurance     (4)   Voluntary Benefits (Life & Long Term Care, Cancer,
Heart/Stroke)     (5)   Employee Assistance Program (End of month of DOT)    
(6)   2002 Stock Option Plan (no awards have been granted)     (7)  
Supplemental Retirement Plan/Bank-Owned Life Insurance ($25,000 death benefit —
non-forfeiture)     (8)   Fremont Country Club Fees     (9)   Rotary Service
Club Fees

13